Order filed July 27, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00524-CV
                                  ____________

          METROPOLITAN WATER COMPANY, L.P., Appellant

                                        V.

 BLUE WATER SYSTEM, LP AND BLUE WATER VISTA RIDGE, LLC,
                        Appellees


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 37,412

                                    ORDER

      Before this court is an emergency motion filed by appellant to stay the trial
court’s order of July 12, 2021, compelling production of various documents.
Appellees have indicated they will file a substantive response promptly. After
considering the motion, this court hereby temporarily stays the trial court’s order
pending resolution of appellant’s motion. In the event this court ultimately denies
appellant’s motion, it will issue an order directing compliance with the trial court’s
July 12, 2021 order.

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          2